DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	Applicant should note that the instant application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on April 29, 2021, has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission, filed on October 27, 2021, has been entered.
	Claims 21-25 are pending in the instant application.  According to the Amendments to the Claims, filed October 27, 2021, claim 21 was amended and claims 1-20 and 26-28 were cancelled.

Status of Priority

	This application is a Divisional (DIV) of US Application No. 16/186,883, filed November 12, 2018 and now US 10,683,298, which is a Divisional (DIV) of US Application No. 15/680,688, filed August 18, 2017 and now US 10,167,290, which is a Continuation (CON) of US Application No. 14/874,524, filed October 5, 2015 and now US 9,771,371, which is a Continuation (CON) of US Application No. 14/529,261, filed October 31, 2014 and now US 9,193,692, which is a Divisional (DIV) of US Application No. 13/927,255, filed June 26, 2013 and now US 8,907,087, which is a Continuation (CON) of US Application No. 13/295,513, filed November 14, 2011 and now US 8,507,492, which is a Continuation (CON) of US Application No. 12/605,791, filed US 8,110,578, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 61/108,627, filed October 27, 2008.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Applicant’s affirmation of the following election, without traverse, in the reply filed on April 9, 2021, is acknowledged: a) Group I - claims 21-25; and b) substituted pyrazino[2,3-b]pyrazine of formula (I) - p. 138, Table 1, compound no. 1.
	Likewise, applicant should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the method for preparing a substituted pyrazino[2,3-b]pyrazine of the formula (I), where R1 = -pyrrolo[2,3-b]pyridinyl; R2 = -(tetrahydro-2H-pyranyl)ethyl; R3 = -H; and R4 = -H, respectively, which encompass the elected species, was found to be free of the prior art.
	Accordingly, applicant should further note that the examiner expanded scope of the instant Markush claim to further encompass a method for preparing a substituted pyrazino[2,3-b]pyrazine of the formula (I), where R2 = -unsubstituted or substituted C1-8 alkyl, unsubstituted or substituted cycloalkylalkyl, unsubstituted or substituted heterocyclylalkyl, unsubstituted or substituted aralkyl, unsubstituted or substituted cycloalkyl, or unsubstituted or substituted heterocyclyl; R3 = -H or unsubstituted or substituted C1-8 alkyl; and R4 = -H or unsubstituted or substituted C1-8 alkyl, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 14, 2020.
	Consequently, applicant should further note that in the Non-Final Rejection, mailed on October 14, 2020, the instant Markush claim was restricted to a method for preparing a substituted pyrazino[2,3-b]pyrazine of the formula (I), where R2 = -unsubstituted or substituted C1-8 alkyl, unsubstituted or substituted cycloalkylalkyl, unsubstituted or substituted heterocyclylalkyl, unsubstituted or substituted aralkyl, unsubstituted or substituted cycloalkyl, or unsubstituted or substituted heterocyclyl; R3 = -H or unsubstituted or substituted C1-8 alkyl; and R4 = -H or unsubstituted or substituted C1-8 alkyl, respectively.
	Next, applicant should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 14, 2020.
	Then, applicant should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 14, 2020, or the Final Rejection, mailed on April 29, 2021.
	Moreover, applicant should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of applicant’s arguments and/or the Amendments to the Claims, filed October 27, 2021.
	Thus, a third Office action and prosecution on the merits of claims 21-25 is contained within.

Reasons for Allowance

	Claims 21-25 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for preparing a substituted pyrazino[2,3-b]-pyrazine of the formula (I), as recited in claim 21.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of contacting a substituted pyrazino[2,3-b]pyrazine of the formula (III) with a substituted boronic acid or boronate ester of the formula, R1-Y, or a substituted stannane of the formula, R1-Y, b]pyrazine of the formula (I), as recited in claim 21.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
PYRAZINO[2,3-b]PYRAZINE mTOR KINASE INHIBITORS FOR ONCOLOGY INDICATIONS AND DISEASES ASSOCIATED WITH THE mTOR/PI3K/AKT PATHWAY

	has been deleted and replaced with the following:
---“SUBSTITUTED PYRAZINO[2,3-b]PYRAZINES AS mTOR KINASE INHIBITORS”---

	In claim 21, the entire text:
	has been deleted and replaced with the following:

:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

wherein:

	R1 is substituted or unsubstituted C1-8 alkyl, substituted or unsubstituted aryl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocyclyl, or substituted or unsubstituted heterocyclylalkyl;
	R2 is substituted or unsubstituted C1-8 alkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocyclyl, substituted or unsubstituted heterocyclylalkyl, substituted or unsubstituted aralkyl, or substituted or unsubstituted cycloalkylalkyl;
	R3 is H or substituted or unsubstituted C1-8 alkyl; and
	R4 is H or substituted or unsubstituted C1-8 alkyl;

	wherein substituted means substituted with a substituent independently selected from the group consisting of oxo, alkyl, fluoro, chloro, bromo, iodo, nitro, cyano, thiol, alkylthio, alkylsulfonyl, alkoxyalkyl, hydroxy, alkoxy, aralkyloxy, heterocyclylalkoxy, aryloxy, heterocyclyloxy, cyanate, isocyanate, thiocyanate, isothiocyanate, azido, amino, alkylamino, hydroxyamino, alkoxyamino, aralkoxyamino, sulfonamido, hydrazino, hydrazido, N-oxide, acyl, carboxy, alkoxycarbonyl, alkylthiocarbonyl, aminocarbonyl, O(alkyl)aminocarbonyl, acylamino, imino, oxime, amidino, enamino, imido, guanidino, urea, urethane, phosphonato, phosphino, boronic acid, cycloalkyl, heterocyclyl, aryl, and heteroaryl;

wherein the method comprises:

contacting a compound of formula (III):


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(III)

wherein:

	R2 is substituted or unsubstituted C1-8 alkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocyclyl, substituted or unsubstituted heterocyclylalkyl, substituted or unsubstituted aralkyl, or substituted or unsubstituted cycloalkylalkyl;
	R3 is H or substituted or unsubstituted C1-8 alkyl; and
	R4 is H or substituted or unsubstituted C1-8 alkyl;

	wherein substituted means substituted with a substituent independently selected from the group consisting of oxo, alkyl, fluoro, chloro, bromo, iodo, nitro, cyano, thiol, alkylthio, alkylsulfonyl, alkoxyalkyl, hydroxy, alkoxy, aralkyloxy, heterocyclylalkoxy, aryloxy, heterocyclyloxy, cyanate, isocyanate, thiocyanate, isothiocyanate, azido, amino, alkylamino, hydroxyamino, alkoxyamino, aralkoxyamino, sulfonamido, hydrazino, hydrazido, N-oxide, acyl, carboxy, alkoxycarbonyl, alkylthiocarbonyl, aminocarbonyl, O(alkyl)aminocarbonyl, acylamino, imino, oxime, amidino, enamino, imido, guanidino, urea, urethane, phosphonato, phosphino, boronic acid, cycloalkyl, heterocyclyl, aryl, and heteroaryl;




R1-Y,

wherein:

	R1 is substituted or unsubstituted C1-8 alkyl, substituted or unsubstituted aryl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heterocyclyl, or substituted or unsubstituted heterocyclylalkyl;
	Y is B(OR+)2 or Sn(R++)3;
	each R+ is independently H; or
	each R+, together with the boron atom and the oxygen atoms to which they are attached, form a cyclic boronate; and
	each R++ is independently C1-4 alkyl;

	wherein substituted means substituted with a substituent independently selected from the group consisting of oxo, alkyl, fluoro, chloro, bromo, iodo, nitro, cyano, thiol, alkylthio, alkylsulfonyl, alkoxyalkyl, hydroxy, alkoxy, aralkyloxy, heterocyclylalkoxy, aryloxy, heterocyclyloxy, cyanate, isocyanate, thiocyanate, isothiocyanate, azido, amino, alkylamino, hydroxyamino, alkoxyamino, aralkoxyamino, sulfonamido, hydrazino, hydrazido, N-oxide, acyl, carboxy, alkoxycarbonyl, alkylthiocarbonyl, aminocarbonyl, O(alkyl)aminocarbonyl, acylamino, imino, oxime, amidino, enamino, imido, guanidino, urea, urethane, phosphonato, phosphino, boronic acid, cycloalkyl, heterocyclyl, aryl, and heteroaryl;

in the presence of:

(a)	an optionally hydrous solvent selected from the group consisting of dimethylformamide, dimethylacetamide, methanol, isopropanol, isopropyl acetate, methyl tert-butyl ether, dioxane, tetrahydrofuran, acetonitrile, dimethyl sulfoxide, acetone, and toluene, or a combination thereof;

(b)	a base selected from the group consisting of sodium hydroxide, sodium carbonate, potassium carbonate, cesium carbonate, potassium phosphate, diisopropylethylamine, triethylamine, piperidine, and pyridine; and

(c)	a palladium catalyst selected from the group consisting of bis(dibenzylideneacetone)palladium(0)/tri-o-tolylphosphine, tetrakis(triphenylphosphine)palladium(0), and palladium (II) acetate/4,5-bis(diphenylphosphino)-9,9-dimethylxanthene,

to provide the compound of formula (I) above.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael J. Bruner (Reg. No. 47,458) on November 2, 2021.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624